 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHahn Property Management Corporation and Serv-ice Employees International Union, Local Union#18, AFL-CIO, Petitioner. Case 20-RC-15428August 20, 1982DECISION AND DIRECTION OFSECOND ELECTIONBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTERPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered the objections to anelection1held on December 4, 1981, and theActing Regional Director's report recommendingdispositidn of same. The Board has reviewed therecord in light of the exceptions and brief, andhereby adopts the Acting Regional Director's find-ings and recommendations.The Acting Regional Director found, and weagree, that the Employer engaged in objectionableconduct as a result of statements made by the Em-ployer's general manager to employees prior to theelection. General Manager Woodle admitted thathe told employees if the Petitioner won the elec-tion "communication would now be employee tounion to management. I said this creates an adver-sary relationship. They could no longer talk to medirectly about wages, problems, complaints."Our dissenting colleague, in finding nothing ob-jectionable in these statements, claims to appreciatethe Board's proper role in overseeing representa-tion elections. However, his position is based onemployer rights under Section !(c), which specifi-cally is limited in its application to unfair laborpractice proceedings and therefore provides nodirect guidance for representation election con-duct.2The general manager's statements are con-trary to the statutory proviso to Section 9(a) of theAct that employees in a collective-bargaining unitwill still be able to meet directly with managementand to present and adjust grievances. In addition,the statements expressly threaten an "adversary re-lationship" between unit employees and manage-ment.In order to claim there is no threat in the generalmanager's statement that direct access to manage-ment would be eliminated should the employeesselect a representative, our colleague seriously dis-torts that statement. In this diluted version, theThe election was conducted pursuant to a Stipulation for Certifica-tion Upon Consent Election. The tally was four for, and seven against,the Petitioner; there were no challenged ballots.' General Shoe Corporation, 77 NLRB 124 (1948). In any event Sec.8(c) provides no protection for threats contained in employer statements.See Dal-Tex Optical Company, Inc., 137 NLRB 1782 (1962).263 NLRB No. 80manager stated only that the selection of a bargain-ing representative necessarily changes the relation-ship between the employer and its employees. Wewould have less quarrel with such a statement hadit been made. The statement actually made, howev-er, threatens a particular adversary relationshipwhich would allegedly preclude the survival of in-dividual rights, contrary to the express intent of theproviso to Section 9(a).Further, the dissent's reliance on Eagle Comtron-ics, Inc., 263 NLRB No. 70 (1982), is misplaced, asthat case involved merely an incomplete statementof employee rights, not a statement in contradictionof employee rights as here. The latter type of state-ment does not involve mere legal technicalities andis not to be excused by speculation that it is basedon ignorance of the law. Here, the general managerexpressly conditioned the continued enjoyment ofthe Employer's practice to allow direct communi-cation between management and employees on theemployees' rejection of the Petitioner. This unam-biguous threat has no basis in any section of theAct and is conduct tending to interfere with theemployees' free choice in the representation elec-tion. See Sacramento Clinical Laboratory, Inc., 242NLRB 944 (1979).[Direction of Second Election omitted from pub-lication.]3MEMBER HUNTER, dissenting:I cannot agree with my colleagues' decision tosustain the Petitioner's Objection 7 and direct arerun election. In brief, that objection alleged, andthe Acting Regional Director's investigation re-vealed, that approximately 3 weeks before the elec-tion the Employer's general manager, Woodle, en-gaged in discussions with individual employees. Asnoted by the Acting Regional Director, Woodleconceded in his affidavit that, among other things,he told employees that if the Petitioner won theupcoming election "communication would now beemployee to union to management. I said this cre-ates an adversary relationship. They could nolonger talk to me directly about wages, problems,complaints."The Acting Regional Director concluded thatWoodle's remarks are objectionable as they consti-tute "clear misstatements of employee rights underSection 9(a) of the Act"; he further noted that simi-lar statements have been construed as a "threat" todeprive employees of their right to direct commu-nications with management concerning grievances.I disagree. In my view the Employer merely ex-ercised its right under Section 8(c) of the Act toacquaint employees with the fact that, in the eventI [Excelsior footnote omitted from publication.]586 HAHN PROPERTY MANGEMENT CORPORATIONof a union election victory, the relationship be-tween an employer and its employees necessarilychanges since there is then a statutory representa-tive with whom the employer must bargain overterms and conditions of employment. I see nothreat, direct or implied, in such a simple statementof fact. Nor am I persuaded that a different resultshould obtain merely because the Employer, had itbeen of a mind to do so and had it been sufficientlyknowledgeable in the law, might have gone on toexplain to employees in detail all the provisions ofSection 9(a) of the Act, including the proviso lan-guage.4In this connection compare Eagle Comtron-ics, Inc., 263 NLRB No. 70 (1982), which involvesthe degree of detail required of an employer which4 The proviso permits an employee or employees to present grievancesto their employer and to have such grievances adjusted, without the in-tervention of the bargaining representative, as long as the adjustment isnot inconsistent with the collective-bargaining agreement, and providedfurther that the representative has been given an opportunity to bepresent at such adjustment.exercises its free speech right to inform employeesthat they are subject to replacement in the event ofan economic strike. In the instant case, as in Eagle,an appreciation of this Agency's proper role inoverseeing representation matters, coupled with amodicum of commonsense, compels the conclusionthat this Board has no business engaging in astrained and hypertechnical reading of campaignmaterial as a basis for overturning an election.Indeed, as then Chairman Miller succinctly put it,when we insist upon a too purist view of what par-ties may say in election campaigns "the practicalresult is that freedom of choice has been frustratedby a highly technical application of a principleI agree with this sentiment and, accordingly, Iwould not sustain the objection.I See Bill's Institutional Commissary Corporation. 200 NLRB 1148(1972) (concurring opinion).587